DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13 comprises a typographical error, see: lines 2-3 “… is provided a a paint…”.
Appropriate correction is required.

Claim Interpretation
Regarding limitations recited in claims 1-15 and 18-19, which are directed to a manner of operating the disclosed device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godec et al. (US 6,183,695 B1, further details of the device are disclosed in Sievers 800 Series Total Organic Carbon Analyzer Operation and Maintenance Manual).
Regarding claim 1, Godec discloses a device for measuring a total organic carbon content of a sample fluid (Fig. 1, Fig. 3, C11/L62-C12/L12), comprising:
a casing (C11/L62-C12/L12, see: housing of Sievers Instruments Model 800 TOC analyzer) that accommodates:
a measuring cell defining a volume for receiving the sample fluid (Fig. 3, see: volume of TOC analyzer);
an excimer lamp arranged to emit radiation into the volume of the measuring cell, with the emitted radiation having a main wavelength that is (Fig. 1, see: UV lamps 13; C10/L7-26, see: excimer lamps);
a pair of electrodes arranged to measure a conductivity of the sample fluid in the volume of the measuring cell (Fig. 3, see: conductivity sensors 101, 102); and
a first temperature sensor located on the measuring cell (Fig. 3, see: temperature sensors 101, 102).
Regarding claim 2, Godec further discloses at least one second temperature sensor (Fig. 3, see: temperature sensors 101, 102).
Regarding claim 3, Godec further discloses the at least one second temperature sensor  is arranged to measure a temperature at a location other than at the measuring cell, wherein the at least one second temperature sensor is arranged to measure a temperature related to the sample fluid, before the oxidation reaction of organic compounds in the sample fluid is started and/or at a location upstream of the volume of the measuring cell (C11/L62-C12/L12, see: half of stream flows through a delay coil (without any oxidation) and into membrane-based CO2 sensor 101 which comprises a temperature and conductivity sensor, and the rest of the sample flows through the oxidation reactor 10 and into a second membrane-based CO2 sensor 102 which comprises a temperature and conductivity sensor).
Regarding claim 4, Godec further discloses a control device configured to determine, based on the conductivity and a temperature related to the sample fluid, that the oxidation reaction of organic carbon compounds in the sample fluid has stabilized, (Sievers 800 Series Total Organic Carbon Analyzer Operation and Maintenance Manual: pg. 3-8, see: microprocessor controller and electronics).
Regarding claim 5, Godec further discloses the control device is configured to estimate the temperature related to the sample fluid in the volume of the measuring cell using a measuring result of the first temperature sensor and, if provided, of a second temperature sensor (Sievers 800 Series Total Organic Carbon Analyzer Operation and Maintenance Manual: pg. 3-8, see: microprocessor controller and electronics).
Regarding claim 6, Godec further discloses at least one valve arranged to block a flow into or out from the volume of the measuring cell (Fig. 3, see: solenoid valves).
Regarding claim 7, Godec further discloses the main wavelength of the radiation emitted by the excimer lamp is between 150 nm and 200 nm (C10/L7-26, see: Xenon excimer lamps have a maximum emission at 172±nm).
Regarding claim 11, Godec further discloses a catalyzing substance provided in an interior space of the casing to accelerate decomposition of ozone within a chamber of the casing (Fig. 1, see: wire-mesh anode of titanium, platinum, gold or other suitable material, cathode 20 of 0.13 mm thick Pd/Ag alloy).
Regarding claim 12, Godec further discloses the catalyzing substance comprises Platinum, 5Palladium, Copper (II) oxide, activated Carbon, Manganese dioxide (MnO2) or a combination thereof (Fig. 1, see: wire-mesh anode of titanium, platinum, gold or other suitable material, cathode 20 of 0.13 mm thick Pd/Ag alloy).
(Fig. 1, see: wire-mesh anode of titanium, platinum, gold or other suitable material, cathode 20 of 0.13 mm thick Pd/Ag alloy).
Regarding claim 15, Godec further discloses the volume of the measuring cell is less than 1.0 mL (C10/L50-21, see: volume of 0.76 mL).
Regarding claim 18, Godec further discloses the main wavelength of the radiation emitted by the excimer lamp is 172nm, with a half bandwidth of ± 8 nm (C10/L7-26, see: Xenon excimer lamps have a maximum emission at 172±nm).

Regarding claim 16, Godec discloses a method of measuring the total organic carbon content of a sample fluid using the device according to claim 1 (see: rejection of claim 1 above), wherein 6the method comprises the steps of:
supplying the sample fluid into the volume of the measuring cell (C16/L39-C17/L4, see: an aqueous sample containing organic compound is flowed into sample/reaction chamber),
stopping the supply of the sample fluid into the volume (C16/L29-38, see: batch sample),
operating the excimer lamp (C16/L39-C17/L4, see: U.V. lamp),
maintaining the sample fluid in the volume of the measuring cell while the excimer lamp is in operation (C16/L39-C17/L4, see: while contained in the chamber, energy is provided to the sample),
(C16/L39-C17/L4, see: results discussed in Example VI; C20/L50-C21/L31, see: efficiency of oxidation reactor determined by measuring TOC),
switching off the excimer lamp in accordance with a result of determination (C22/L14-25, see: efficiency of oxidation reactor determined with lamps off), and
discharging the sample fluid from the volume of the measuring cell (C20/L22-33, see: washing oxidation reactor with low hydrogen-containing water).
Regarding claim 17, Godec further discloses the method further comprises the step of: estimating a temperature of the sample fluid using a7aaa measuring result of the first temperature sensor and, if provided, of a second temperature sensor, and using this estimated temperature as the temperature related to the sample fluid  (Sievers 800 Series Total Organic Carbon Analyzer Operation and Maintenance Manual: pg. 3-7, see: thermistor measures the temperature).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 9, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godec et al. (US 6,183,695 B1).
Regarding claims 8, 9, and 19, Godec does not explicitly disclose at least a part of an internal surface of the device exposed to the radiation from the excimer lamp comprises a compound that can 4transform the radiation into a radiation having at least 
Godec further discloses the UV lamps being configured to emit radiation at both short (184 nm) and longer (254 nm) wavelengths (C10/L1-4).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the oxidation reactor disclosed by Godec, to provide additional radiation in a range between about 190 nm and about 250 nm, in order to increase the oxidation agent generation efficiency (C10/L7-26).
Regarding claim 14, Godec does not explicitly disclose the measuring cell is made from or includes quartz permeable for the radiation in a range of at least between 150 nm and 280 nm.
Godec further discloses a fused silica window (Fig. 1, see: 14) permeable to radiation at both 254 nm and 184 nm (C10/L1-4), and teaches the prior art use of quartz in analogous oxidation reactors (C16/L85).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to substitute quartz as the transparent material in the device disclosed by Godec, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 20, Godec does not explicitly disclose the excimer lamp is switched off when it is determined that the oxidation reaction of organic carbon compounds in the sample fluid has stabilized.
(C20/L22-33; Fig. 6).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to additionally turn off the UV lamp once the oxidation efficiency reaches 100%, since such a modification would have provided for increased energy efficiency and lower operational costs.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godec et al. (US 6,183,695 B1), in view of Luan et al. (Structural, photophysical and photocatalytic properties of Bi2MTaO2 (M = La and Y), cited in IDS filed 11/20/2019).
Regarding claim 10, Godec does not explicitly disclose the compound includes at least one element of the lanthanides group, in association with at least one of Yttrium, Phosphate or Aluminum Borate.
Luan teaches a photocatalytic material comprising Bi2MTaO2 (M = La and Y) (Fig. 5) configured for UV irradiation and TOC analysis after wastewater treatment.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a Bi2MTaO2 (M = La and Y) photocatalytic material into the oxidation reactor disclosed by Godec, as taught by Luan, since such a modification would have provided for increased reduction of TOC by the oxidation reactor (Luan: Conclusions).


Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the structural particulars of the “measuring cell”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant’s instant claims do not limit the encompassed scope to embodiments wherein “a measuring cell” is only a single, monolithic, volume.  It is only defined as “a volume for receiving the sample fluid” .  As detailed in the grounds of rejection, Godec teaches device enclosed by a casing, wherein the device comprises an interior volume (Fig. 3, see: volume of TOC analyzer which are all fluidically interconnected with each other), within which the fluid is subjected to an excimer lamp (Fig. 1, see: UV lamps 13), passed over a plurality of electrodes (Fig. 3, see: conductivity sensors 101, 102), and a plurality of temperature sensors (Fig. 3, see: temperature sensors 101, 102).
Regarding the Applicant’s remarks directed towards Claims 4 and 5, it is the position of the Examiner that the microprocessor controller and electronics disclosed in the prior art device is fully capable of performing the instantly recited functions since Godec explicitly discloses performing said functions (see: rejection of claim 16 and 17above).  Assuming arguendo that the cited prior art device is incapable of “turn off the 
Regarding the Applicant’s remarks directed towards Claims 16 and 17, the Applicants acknowledge that Godec explicitly teaches the step of “turning the UV lamps off to compare the oxidation efficiency for electrolysis alone with the oxidation efficiency of electrolysis/photolysis together”.  It is the position of the Examiner that since the oxidation efficiency comprises a plurality of measurements of total-carbon content (C16/L39-C17/L4, see: results discussed in Example VI; C20/L50-C21/L31, see: efficiency of oxidation reactor determined by measuring TOC), the prior art step of turning off the lamps to compare oxidation efficiency is analogous to “switching off the excimer lamp in accordance with a result of determination”.
The remaining Applicant remarks rely on the same alleged deficiencies which have been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ROBERT J EOM/Primary Examiner, Art Unit 1797